United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 9, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-51419
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROBERT HUGO SUL,

                                    Defendant-Appellant.

                        --------------------
           Appeals from the United States District Court
                 for the Western District of Texas
                      USDC No. 5:03-CR-410-ALL
                        --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Robert Hugo Sul (“Sul”) on

appeal has moved for leave to withdraw from this direct appeal

and has filed a brief as required by Anders v. California, 386
U.S. 738 (1967).   Sul has filed a response wherein he raises

issues including an allegation of ineffective assistance of trial

counsel.   We conclude that the record is insufficiently developed

to allow consideration on direct appeal of Sul’s claims of




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-51419
                                 -2-

ineffective assistance of counsel.    See United States v.

Brewster, 137 F.3d 853, 859 (5th Cir. 1998).

     Our independent review of counsel’s brief, the record, and

Sul’s response discloses no nonfrivolous issues for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the appeal

is DISMISSED without prejudice to Sul’s right to raise his

ineffective assistance of counsel claims in a 28 U.S.C. § 2255

proceeding.   See 5TH CIR. R. 42.2.